Citation Nr: 0214194	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date of pension benefits earlier 
than February 23, 2000.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from September 1964 to 
September 1966.

This appeal is from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which awarded the veteran pension 
benefits, effective February 23, 2000.


FINDING OF FACT

1.  The veteran filed an original claim for pension benefits 
on February 23, 2000.

2.  The veteran did not file an application for retroactive 
pension benefits within one year of the December 1998 onset 
of total disability.


CONCLUSION OF LAW

The law does not authorize an effective date of service 
connection for pension benefits in this case earlier than 
February 23, 2000.  38 U.S.C.A. § 5110(a) and (a)(3) (West 
1991); 38 C.F.R. § 3.400, 3.400(b)(1) and (b)(1)(ii) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2002).  No specific forms are required to claim 
entitlement to an earlier effective date of benefits.  The 
veteran filed the application form for pension benefits, and 
VA provided him another form necessary to the veteran's 
claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran's application 
for benefits, the November 2000 statement of the case (SOC), 
the November 2000 statement of his brother, and the veteran's 
substantive appeal reveal that the veteran is in fact 
informed about the evidence necessary to substantiate his 
claim.  There is no identified evidence or type of evidence 
above and beyond that of record that VA could notify the 
veteran to submit to substantiate his claim.  Under the 
circumstances, VA has no further duty to notify the veteran 
to submit evidence or information.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim, and VA has no further obligation 
to seek more evidence.  38 C.F.R. § 3.159(d) (2002).

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, demonstrated 
that application of the law is moot in this case.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial citation to the VCAA, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Earlier Effective Date

On February 23, 2000, the veteran filed an Application for 
Compensation or Pension (VA Form 21-526) at the San Juan RO.  
In the margin, he wrote, "Prior request was submitted on 
July 23, 1999-eight (8) mo. Ago!"  The veteran indicated he 
had total disability beginning August 31, 1998.  He submitted 
private medical records with the claim dating from November 
1998 to November 1999.  The RO considered VA medical records 
from November 1999 to February 2000 in adjudicating 
entitlement to pension benefits.  A rating decision of June 
2000 awarded the veteran pension benefits effective February 
23, 2000.  The RO notified the veteran of the award by letter 
of July 8, 2000.

In a letter of April 26, 2000, the RO provided the veteran VA 
Form 21-4192 (Request For Employment Information in 
Connection With Claim For Disability Benefits).

On July 30, 2000, the veteran submitted a statement in 
support of claim requesting retroactive pension benefits from 
August 1999.  He reported that the original VAF 21-526 was 
filled [sic] on July 1999.  He stated that a "copy of 
register (27) is attached."  Nothing is attached to the 
statement.  No staple holes or other marks indicate anything 
ever was attached to the statement.  In a statement received 
in October 2000, the veteran asserted the effective date [of 
pension benefits] should be July 23, 1999.  He referenced the 
marginal notation on the VAF 21-526 filed February 23, 2000.

The veteran's substantive appeal of November 21, 2000, 
asserted that his name should appear in the register of 
visitors of July 23, 1999.  He did not identify the facility.  
He reported that his brother accompanied him that day to the 
VA medical center and to the VA office on Chardon Street, 
where he filed a signed claim for pension benefits.  He 
asserted that he did not know that the person to whom he gave 
the signed form was supposed to give him a copy, and that 
that person did not.  He reported that the person with whom 
he had filed the form was unavailable when he called to 
inquire of its status several months later, and the person 
with whom he spoke advised him to come to the office to track 
down the claim.  He stated that at the office yet another 
person advised him file a second claim.

A November 2000 statement by the veteran's brother 
corroborated the veteran's report, indicating that on July 
23, 1999, the party identified by the veteran interviewed the 
veteran for an application for pension benefits.

The statute governing the effective date of the award of 
pension in this case provides as follows:

  (a) Unless specifically provided 
otherwise in [chapter 51, title 38, 
United States Code], the effective date 
of an award based on an original claim 
. . . shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

* * * 
  (b)(3)(A) The effective date of an 
award of disability pension to a veteran 
described in subparagraph (B) of this 
paragraph shall be the date of 
application or the date on which the 
veteran became permanently and totally 
disabled, if the veteran applies for a 
retroactive award within one year from 
such date, whichever is to the advantage 
of the veteran.

  (B) A veteran referred to in 
subparagraph (A) of this paragraph is a 
veteran who is permanently and totally 
disabled and who is prevented by a 
disability from applying for disability 
pension for a period of at least 30 days 
beginning on the date on which the 
veteran became permanently and totally 
disabled.

38 U.S.C.A. § 5110(a), (b)(3)(A) and (b)(3)(B) (West 1991).

The implementing regulation provides, generally, in pertinent 
part, as follows:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension . . . based on an original 
claim . . . will be the date of receipt 
of the claim or the date entitlement 
arose, whichever is the later.

38 C.F.R. § 3.400 (2002).

Regarding the effective date of pension claims specifically, 
regulation provides:

Disability benefits--(1) Disability 
pension (Sec. 3.3(c) [sic]). An 
award of disability pension may not 
be effective prior to the date 
entitlement arose.
* * *
(ii) Claims received on or after 
October 1, 1984.  (A) Except as 
provided in paragraph (b)(1)(ii)(B) 
of this section, date of receipt of 
claim.  (B) If, within one year from 
the date on which the veteran became 
permanently and totally disabled, 
the veteran files a claim for a 
retroactive award and establishes 
that a physical or mental 
disability, which was not the result 
of the veteran's own willful 
misconduct, was so incapacitating 
that it prevented him or her from 
filing a disability pension claim 
for at least the first 30 days 
immediately following the date on 
which the veteran became permanently 
and totally disabled, the disability 
pension award may be effective from 
the date of receipt of claim or the 
date on which the veteran became 
permanently and totally disabled, 
whichever is to the advantage of the 
veteran.

38 C.F.R. § 3.400(b)(1) (2002).

The veteran's case for an earlier effective date rests on his 
corroborated statement that he in fact filed a claim for 
pension benefits on July 23, 1999.  There is a rebuttable 
presumption of the regular discharge of administrative duties 
on the part of government officials.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  In this case, the presumption is that 
an actual claim for benefits tendered to a VA official whose 
duty is to accept and process such claims did so absent 
evidence sufficient to rebut that presumption.

The veteran's assertion of an earlier filing and his 
brother's corroboration are of insufficient weight to rebut 
the presumption of administrative regularity.  By his own 
statement, he has no copy of the alleged July 1999 filing.  
He omitted an answer to item 9B on VAF 31-526, which asked if 
he had ever filed a claim for any benefit with VA.  The form 
is otherwise meticulously completed.  The marginal notation 
of a "prior request" without articulation of what was 
previously requested is of insufficient weight to rebut the 
presumption of administrative regularity when juxtaposed with 
the failure to respond to a question specifically designed to 
avoid just such ambiguities.  Nothing in the file other than 
his and his brother's statements are consistent with an 
earlier filing, as would be if the RO letter of April 26, 
2000 had pre-dated the February 23, 2000, claim, for example.  
The Board finds that the application for pension benefits 
filed on February 23, 2000, was the veteran's original claim 
for pension benefits.

The veteran requested retroactive pension payments in a 
statement received July 30, 2000.  There is no evidence to 
suggest his total disability began within the year prior to 
the claim for retroactive payment.  There is no evidence that 
his disability prevented him from applying within 30 days of 
the onset of total disability.  His claim indicates he last 
worked in August 1998.  The medical evidence upon which the 
RO based entitlement to pension benefits shows he had a right 
foot amputation in December 1998.  The veteran must file a 
specific claim for retroactive pension benefits based on 
demonstrated incapacity to file an application during the 
first 30 days of total disability during the first year of 
total disability to obtain such retroactive payment.  Other 
than the bare application for retroactive pension benefits, 
he satisfied none of the other criteria of retroactive 
payment.  38 C.F.R. § 3.400(b)(1)(ii) (2002).

Absent rebuttal of the presumption of administrative 
regularity, and absent evidence meeting the criteria for 
retroactive pension benefits because of incapacity to file, 
the preponderance of the evidence is against the veteran's 
claim for an effective date of entitlement to pension 
benefits earlier than February 23, 2000.


ORDER

An effective date of entitlement to pension benefits earlier 
than February 23, 2000, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

